Edward /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 4, 2014

                                      No. 04-14-00483-CV

                                     Rowland MARTIN, Jr.,
                                           Appellant

                                                v.

            Edward BRAVENEC, and The Law Office of Mcknight and Bravenec,
                                   Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07644
                           Honorable Dick Alcala, Judge Presiding

                                         ORDER
       Appellant’s Motion for Extension of Time to Challenge Order Sustaining Indigency
Contest is GRANTED. Appellant’s third supplemental notice of appeal which this court has
construed as a motion for review pursuant to TEX. R. APP. P. 20.1(j)(1) is DENIED. Appellant’s
Motion for Preparation of Record Excerpts with Requests for Special Accommodations Pursuant
to Rule of Judicial Administration 16.1 is DENIED.

       It is ORDERED that appellant file written proof with this court no later than fifteen days
from the date of this order that he has paid or made arrangements to pay the fees for the
preparation of the clerk’s record and reporter’s record for this appeal. If appellant fails to file
written proof within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b), 42.3(b).

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court